82667: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-32988: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82667


Short Caption:IN RE: PETITION FOR CHANGE OF NAME (SALAZAR)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - D611509Classification:Civil Appeal - General - Pro Bono Program


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:08/11/2022How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantAnthony Roy SalazarDayvid J. Figler
							(McLetchie Law)
						Margaret A. McLetchie
							(McLetchie Law)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


11/14/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


03/26/2021Filing FeeFiling Fee due for Appeal. (SC)


03/26/2021Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)21-08673




03/26/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)21-08677




03/26/2021Notice of Appeal DocumentsFiled Confidential Civil Cover Sheet. (SC)


04/08/2021Order/ProceduralFiled Order.  The documents presently before this court indicate that a motion to proceed in forma pauperis was filed in the district court on July 29, 2020.  It further appears the district court has not yet resolved the motion.  Accordingly, the district court shall, within 30 days of the date of this order, enter a written order resolving the motion in compliance with NRAP 24.  (SC)21-10077




04/09/2021Notice/IncomingFiled Proper Person Appellant's Notice to Supreme Court of Pendency of Application to Proceed In Forma Pauperis Filed in District Court on July 29, 2020. (SC)21-10260




04/19/2021Order/IncomingFiled SEALED District Court Confidential Order to Proceed in Forma Pauperis.  Filed in district court on 4/9/21.  (SC)


04/20/2021Order/ProceduralFiled Order Waiving Filing Fee. in  light of the district court's April 9, 2021 order granting appellant's motion to proceed in forma pauperis, no filing fee is due for this appeal. (SC)21-11388




04/20/2021Notice/OutgoingIssued Notice Regarding Deadlines. (SC)21-11403




04/28/2021Order/ProceduralFiled Order Directing Transmission of Record. Record due: 30 days. (SC)21-12125




05/04/2021Record on Appeal DocumentsFiled Record on Appeal - Volume 1. (SC)21-12705




05/07/2021Record on Appeal DocumentsFiled Record on Appeal pages 9-11 and 17-18 (SEALED).  (SC)


07/13/2021BriefFiled Proper Person Appellant's Informal Brief. (SC)21-20180




07/13/2021Docketing StatementFiled Proper Person Appellant's Docketing Statement Civil Appeals. (SC)21-20181




07/13/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 12/07/20. To Court Reporter: Amanda Hampton. (SC)21-20195




07/14/2021Order/ProceduralFiled Order.  At this stage of the proceedings, this court is unable to determine which transcripts, if any, are necessary for this court's review on appeal,  and therefore, the court declines to order the preparation of the requested transcripts at this time.  However, as this appeal proceeds, this court will consider the necessity of transcripts and may order their preparation at a later date.  (SC)21-20326




08/02/2021Order/ProceduralFiled Order Regarding Pro Bono Counsel.  The clerk of this court shall transmit a copy of this order and the attached case summary and district court order to the Legal Aid Center of Southern Nevada for financial eligibility screening.  Appellant's Notice of Appearance of Counsel or LACSN's Notice due:  60 days.  The proceedings in this appeal shall be suspended pending further order of this court.  (SC)21-22268




08/24/2021Notice/IncomingFiled Proper Person Appellant's Notice of Change of Address. (SC)21-24644




09/14/2021Notice/IncomingFiled Proper Person Appellant's Notice Change of Address. (SC)21-26544




09/30/2021Notice/IncomingFiled Statement of Legal Aid Representation (Pursuant to NRS 12.015). (SC)21-28126




10/01/2021Notice/IncomingFiled Notice of Appearance of Pro Bono Counsel (Dayvid Figler and Margaret A. McCletchie as counsel for Appellant). (SC)21-28305




10/04/2021Order/ProceduralFiled Order Reinstating Briefing.  The clerk shall add attorneys Margaret McLetchie and Dayvid Figler of McLetchie Law as counsel of record for appellant.  Appellant:  Transcript Request Form due:  14 days;  Opening Brief due:  90 days.  (SC)21-28373




10/18/2021Transcript RequestFiled Certificate of No Transcript Request. (SC)21-29789




11/19/2021MotionFiled Motion for Extension of Time to File Appellant's Opening Brief and Appendix (First Request). (SC)21-33435




11/19/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved. (Opening Brief and Appendix due: February 2, 2022) (SC)21-33449




01/24/2022MotionFiled Appellant's Unopposed Motion for Extension to File Appellant's Opening Brief and Appendix (Second Request). (SC)22-02447




02/03/2022Order/ProceduralFiled Order Granting Motion. Appellant's opening brief and appendix due: March 4, 2022. (SC)22-03669




03/04/2022BriefFiled Appellant's Opening Brief. (SC)22-07095




03/04/2022AppendixFiled Appellant's Appendix. (SC)22-07096




04/26/2022Case Status UpdateBriefing Completed. (SC).


04/29/2022MotionFiled Appellant's Motion for Decision on the Brief. (SC)22-13750




05/02/2022Notice/IncomingFiled Appellant's Amended Certificate of Service (Opening Brief and Appendix). (SC)22-13867




05/04/2022Order/ProceduralFiled Order.  Appellant has filed a motion to submit this appeal for decision on the opening brief.  Briefing of this matter was completed without an answering brief on April 26, 2022, three days before appellant filed his motion.  Accordingly, no action will be taken on the motion.  (SC)22-14178




08/11/2022Order/ProceduralFiled Order Submitting for Decision Without Oral Argument.  (SC)22-25224




10/20/2022Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded." Before: Hardesty/Stiglich/Herndon. Author: Hardesty, J. Majority: Hardesty/Stiglich/Herndon.138 Nev. Adv. Opn. No. 69. SNP22-JH/LS/DH. (SC).22-32988





Combined Case View